Citation Nr: 9910521	
Decision Date: 04/15/99    Archive Date: 04/29/99

DOCKET NO.  96-44 101	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to the assignment of an initial rating for 
residuals of a fracture of the left elbow.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The veteran served on active duty from May 1968 to December 
1969.

By rating action of August 1996, the Department of Veterans 
Affairs (VA) Regional Office (RO) in Wichita, Kansas, among 
other actions, granted service connection for residuals of a 
fracture of the left elbow and assigned a 0 percent 
evaluation therefor.  The veteran appealed that decision to 
the Board, and the case was referred to the Board of 
Veterans' Appeals (BVA or Board).  The Board in July 1997 
remanded issue pertaining to the left elbow to the RO for 
further evidentiary development, and by a decision in July 
1997, the Board also denied entitlement of the veteran to a 
permanent, total disability evaluation for his service-
connected post-traumatic stress disorder.  Following the RO's 
completion of the development actions requested by the Board, 
the RO in rating action of February 1998 continued and 
confirmed its earlier determination, assigning a 0 percent 
rating for the left elbow disorder.  The case has since been 
returned to the Board for further review.

It is of note that the veteran's representative in an 
informal hearing presentation of March 1999 referenced issues 
concerning a proposed reduction in the rating assigned for 
the veteran's post-traumatic stress disorder, the permanency 
of the rating assigned for such disorder, and entitlement of 
the veteran to a total disability evaluation for compensation 
based on individual unemployability.  As none of the 
foregoing issues has been developed or certified for the 
Board's review at this time, none is herein addressed.  
Rather, such matters are referred to the RO for appropriate 
consideration.


FINDINGS OF FACT

1.  The residuals of the veteran's inservice fracture of the 
left elbow are characterized by subjective complaints of an 
occasional sharp pain of the elbow during cold, damp weather, 
with objective examination showing very minimal arthritic 
changes at the radial head and olecranon, but no pain, 
limitation of motion, painful motion, swelling, instability, 
laxity, weakness, ankylosis, numbness, or malunion/nonunion 
of the ulna or radius.


2.  No basis for the assignment of staged ratings for the 
veteran's residuals of a fracture of the left elbow is shown.

3.  An exceptional or unusual disability picture is not shown 
to be associated with the veteran's residuals of a left elbow 
fracture.


CONCLUSION OF LAW

Upon initial rating of the veteran's residuals of a fracture 
of the left elbow, not more than a 0 percent evaluation is 
assignable.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Code 5211 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, it is noted that the veteran by means of a 
notice of disagreement filed in August 1996 challenged the 0 
percent rating initially assigned for his service-connected 
residuals of a fracture of the left elbow.  As such, there is 
presented an "original claim" as contemplated by Fenderson 
v. West, 12 Vet. App. 119 (1999) (at the time of an initial 
rating, separate or "staged" ratings may be assigned for 
separate periods of time based on the facts found), as 
opposed to a claim for an "increased rating".  While it is 
apparent that the RO has not developed this issue in light of 
Fenderson, it is otherwise neither alleged nor shown that 
consideration of the merits of the claim presented would 
result in any prejudice to the veteran.  See Bernard v. 
Brown, 4 Vet. App. 384, 394 (1993).

A person who submits a claim for benefits under a law 
administered by VA shall have the burden of submitting 
evidence sufficient to justify a belief by a fair and 
impartial individual that the claim is well-grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991).  Generally, an allegation 
that a service-connected disability has become more severe is 
sufficient to establish a well-grounded claim for an 
increased evaluation.  See Caffrey v. Brown, 6 Vet. App. 377, 
381 (1994); Proscelle v. Derwinski, 2 Vet. App. 629, 631 
(1992).  The veteran's claim for an evaluation in excess of 0 
percent is, thus, "well-grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, VA has a 
duty to assist the claimant in developing the facts that are 
pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts with respect 
to the matters at issue have been properly developed, and 
that all evidence necessary for an equitable resolution of 
the issue on appeal has been obtained.  In this regard, it is 
noted that the record contains, among other items, various 
examination and treatment records compiled by VA, with which 
to rate the disability in question.  Accordingly, no further 
assistance to the veteran with the development of the 
evidence is required.  

By rating action in August 1996, the RO found the veteran to 
be entitled to service connection for residuals of a fracture 
of the left elbow.  At that time, a 0 percent rating was 
assigned under 38 C.F.R. § 4.71a, Diagnostic Code 5211, 
effective from February 29, 1996.

The diagnostic code (DC) utilized by the RO for the initial 
rating of the disorder in question provides that malunion of 
the ulna of the minor extremity with bad alignment warrants a 
10 percent rating.  38 C.F.R. § 4.71a, DC 5211.  A 20 percent 
rating requires nonunion in the lower half of the minor 
extremity or nonunion in the upper half of the minor 
extremity and false movement, without loss of bone substance 
or deformity.  A 30 percent rating is for assignment for 
nonunion of the ulna in the upper half of the minor extremity 
and false movement, with loss of bone substance and marked 
deformity.  

Rating action of the RO in August 1996 is shown to have been 
based on all the evidence then of record, inclusive of 
service medical records showing that the veteran was 
hospitalized for a six-day period, beginning in January 1969, 
for a closed fracture of the left elbow with no artery or 
nerve involvement.  Such fracture was noted to have been 
sustained when the veteran fell from a tree.  Follow-up 
treatment notes reveal that the cast of the left elbow was 
replaced on multiple occasions, the last occurring in early 
March 1969.  A separation medical examination in December 
1969 was negative for any complaints or findings as to any 
abnormality of the left elbow.  

During the course of VA examinations performed in 1996 and a 
period of hospitalization for psychiatric reasons from 
October 1996 to January 1997, the veteran related a history 
of an inservice fracture of the left elbow.  No abnormality 
of the left elbow was shown, although during the 
hospitalization, beginning in October 1996, he complained of 
left elbow pain.  Such records denote the dominance of the 
veteran's right upper extremity.

On the occasion of a VA examination in December 1997, the 
veteran noted the presence of occasional, sharp pain of the 
left elbow during damp, cold weather.  Use of a brace or 
medications for control of his claimed pain was denied and he 
reported that the left elbow was not subject to dislocations.  
The veteran was noted to be right-hand dominant.  On 
examination, the left elbow was not painful and no pain on 
motion was shown.  The examiner found there to be a full 
range of motion of the left elbow present, without swelling, 
edema, instability, laxity, weakness, ankylosis, or numbness.  
X-rays were noted to identify very minimal arthritic changes 
at the left radial head and olecranon.  Ultimately, the 
examiner noted that the veteran's nondisplaced hairline 
fracture of the left elbow had healed very well and that the 
veteran exhibited full function of the left elbow, despite a 
minimal amount of degenerative arthritis.  The veteran was 
noted not to be under the care of any medical professional 
for the left elbow.

In review of all of the evidence presented, and it is noted 
that testimony at the RO hearing conducted in February 1997 
did not concern the left elbow, it is concluded that the 
evidence presented fails to show that this is a case where, 
upon initial rating of the residuals of a fracture of the 
left elbow, separate ratings are assignable for different 
periods of time dating to the effective date of the grant of 
service connection.  Fenderson, supra.  There has been no 
showing of periods of time in which a varying degree of 
severity of the left elbow fracture was present.

As well, there is no showing of any malunion or nonunion of 
the ulna, such as would warrant the assignment of a 
compensable schedular evaluation under DC 5211.  Moreover, 
there is no showing of ankylosis, limitation of motion, flail 
joint, joint fracture with marked cubitus varus or valgus 
deformity or ununited fracture of the head of the radius, or 
nonunion or other impairment of the radius, such as might 
warrant the assignment of more than a 0 percent rating under 
alternate rating criteria.  See 38 C.F.R. § 4.71a, DCs 5205, 
5206, 5207, 5208, 5209, 5210, 5212, 5213 (1998).  While it is 
apparent that the left elbow is affected by arthritis, in the 
absence of any limitation of motion, it must be noted that 
the left elbow is but a single major joint and, as such, a 10 
percent rating is not warranted under DC 5003 (such DC 
requires X-ray evidence of involvement of two or more major 
joints or two or more minor joint groups.)  

There likewise is absent any objective evidence of pain or 
painful motion, weakness, incoordination, or functional loss, 
despite the showing of very minimal arthritic changes of the 
left elbow.  Thus, a basis for an increased rating under 
38 C.F.R. §§ 4.40, 4.45, 4.59 is not demonstrated.  Also 
lacking is any probative evidence that the disability in 
question is productive of a marked interference with 
employment or that it necessitates frequent periods of 
hospital care, such that it may reasonably be concluded that 
assignment of a higher rating is warranted on an 
extraschedular basis.  38 C.F.R. § 3.321(b); see also, 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  

While the Board has considered the veteran's statements to 
the effect that the residuals of his left elbow fracture are 
compensably disabling, a preponderance of the evidence is 
against the veteran's claim for an initial rating in excess 
of 0 percent.  Inasmuch as the evidence presented is not in 
relative equipoise, the provisions of 38 U.S.C.A. § 5107(b) 
are not for application with respect to the claim herein 
under consideration.


ORDER

The claim for an initial rating of more than 0 percent for 
residuals of a fracture of the left elbow is denied.



		
	BRUCE KANNEE	
	Member, Board of Veterans' Appeals



 




